Case 2:20-cv-11339-GCS-RSW ECF No. 13 filed 07/31/20     PageID.111    Page 1 of 3


                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

NICHOLAS VONTZ, #380134,

                  Plaintiff,
                                           CASE NO. 2:20-CV-11339
v.                                         HON. GEORGE CARAM STEEH

SUZANNE ROCHOWIAK &
GERMAYN GORMAN,

                  Defendants.
                                      /

       ORDER DENYING THE MOTION TO FILE AN AMENDED
      COMPLAINT AND DISMISSING THE AMENDED COMPLAINT

      Michigan prisoner Nicholas Vontz (“plaintiff”) filed a pro se civil rights

complaint pursuant to 42 U.S.C. § 1983 asserting that his state criminal

trial proceedings were not accurately transcribed. Specifically, he asserted

that a critical objection was omitted, that an exhibit presented to the jury

was not properly logged, and that an audio recording played for the jury

was not properly transcribed. The plaintiff named court reporters Suzanne

Rochowiak and Germayn Gorman as the defendants and sued them in

their official and individual capacities seeking injunctive relief and monetary

damages. The Court dismissed the complaint for failure to state a claim

upon which relief may be granted under § 1983 because the complaint was

subject to dismissal pursuant to Heck v. Humphrey, 512 U.S. 477 (1994),

to the extent that it concerned the validity of his state criminal proceedings,
Case 2:20-cv-11339-GCS-RSW ECF No. 13 filed 07/31/20      PageID.112    Page 2 of 3


and because the plaintiff failed to allege sufficient facts to state a due

process claim or an access to the courts claim in his pleadings. The Court

did not retain jurisdiction. The matter is now before the Court on the

plaintiff's motion to amend the complaint to attempt to correct pleading

deficiencies in the original complaint, along with an amended complaint.

      The motion to amend the complaint must be denied. First, the Court

has already dismissed the complaint and the case has been closed. While

a federal court generally has discretion to allow amendment of a civil

complaint, see Fed. R. Civ. P. 15(a), such is not the case where, as here,

the Court has already dismissed the complaint. Under Federal Rule of Civil

Procedure 15, once a judgment has been entered in a case, the filing of an

amendment is not allowed unless the judgment has been set aside or

vacated. In re Ferro Corp. Derivative Litigation, 511 F.3d 611, 624 (6th Cir.

2008); accord Griffey v. Lindsey, 345 F.3d 1058, 1062 (9th Cir. 2003); Pitts

v. Champion, 16 F. App'x 975, 977 (10th Cir. 2001); Harris v. City of

Auburn, 27 F.3d 1284, 1287 (7th Cir. 1994). No such action has occurred

in this case. Moreover, the Court's dismissal of the initial complaint was

appropriate because the plaintiff failed to state valid claims for relief.

      Second, allowing the plaintiff to amend the complaint as requested

would be futile. The plaintiff continues to fail to state a claim upon which


                                       -2-
Case 2:20-cv-11339-GCS-RSW ECF No. 13 filed 07/31/20                 PageID.113    Page 3 of 3


relief may be granted under § 1983 for the same reasons that he failed to

do so originally. Moreover, while he includes terms such as “maliciously”

and “corruptly” to his allegations, he still fails to allege facts to state valid

claims for relief. Conclusory allegations are insufficient to state a civil

rights claim under § 1983. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Crawford-El v.

Britton, 523 U.S. 574, 588 (1998); Moldowan v. City of Warren, 578 F.3d

351, 390-91 (6th Cir. 2009). Accordingly, the Court DENIES the motion to

amend the complaint and DISMISSES the amended complaint. This case

remains closed. No further pleadings should be filed in this case.

Additional pleadings may be stricken.

      IT IS SO ORDERED.

Dated: July 31, 2020
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE

                                  CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                  July 31, 2020, by electronic and/or ordinary mail and also on
                 Nicholas Vontz #380134, Earnest C. Brooks Correctional Facility
                     2500 S. Sheridan Drive, Muskegon Heights, MI 49444.

                                        s/Brianna Sauve
                                          Deputy Clerk




                                             -3-
